DETAILED ACTION
	This office action is in response to the communication received on April 6, 2021 concerning application No. 16/110,923 filed on August 23, 2018.
	Claims 1-15, 17-19 and 21-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 04/06/2021, with respect to the amended specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn. 
Applicant’s arguments, see page 9, “Rejections under 35 U.S.C. 112, Second Paragraph”, filed 04/06/2021, with respect to claims 1-8 and 20 have been fully considered and are persuasive.  The 112(b) rejections of claims 1-8 and 20 have been withdrawn. 
Applicant's arguments filed 04/06/2021 in regards to the 112(b) rejection of claim 12 have been fully considered but they are not persuasive. While the applicant addresses the initial 112(b) rejection for claim 12 as stated in the Non-Final Rejection filed 03/29/2021, the amended claim still contains limitations considered to be 112(b) issues. Please see the complete rejection laid out below under Claim Rejections - 35 USC § 112. Examiner respectfully maintains the 112(b) rejection of claim 12.

Applicant's arguments filed 04/06/2021 in regards to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees with applicant’s arguments. With regards to paragraph 20 of Schneider, lines 5-8 state, “the instructions may be translated into causing vibration at one or more haptic feedback devices 201-208 and/or different vibrational strengths at one or more haptic feedback devices”, here as the probe is moved each new image is then analyzed and a new actuation pattern and strength of vibration is calculated based on the current position of the ultrasound probe. It is noted that Schneider does not need to specifically “the ultrasound probe is moved a distance from a target relative to a patient”. Schneider is similarly activating the haptic sensors throughout the scan to suggest to the user how to move the ultrasound probe to the target position as is outlined in fig. 4.
Examiner respectfully maintains that Schneider teaches the control signal causes the activation pattern to modulate in intensity, speed, or both in response to the ultrasound probe being moved a distance from the target position. 

Applicant's arguments filed 04/06/2021 in regards to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Claims 2-4, 6, and 10
For the reasons discussed above with regard to independent claim 1, Schneider teaches all elements of claim 1, therefore the rejection under 35 U.S.C. 103 in regards to claims 2-4 and 6 stand.
Claims 10 and 16
For the reasons discussed above with regard to independent claim 9, Schneider teaches all elements of claim 9, therefore the rejection under 35 U.S.C. 103 in regards to claims 10 and 16 stand.
Claim 17
For the reasons discussed above with regards to independent claims 1 and 9, Schneider teaches the added limitation to claim 17, “wherein the plurality of actuation patterns modulate in intensity, speed, or both as the ultrasound probe is moved a distance from the target position”, therefore the rejection under 35 U.S.C. 103 in regards to claim 17 stands as the combination of Schneider and Bjaerum teach all of the limitations of claim 17.
Claims 18 and 19
For the reasons discussed above with regard to independent claim 17, Schneider in view of Bjaerum teaches all elements of claim 17, therefore the rejection under 35 U.S.C. 103 in regards to claims 10 and 16 stand.
New Claims
	For new claims 21 and 22 please see the rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "an axial axis of the ultrasound probe" in line 2. This limitation is considered to be indefinite as “an axial axis of the ultrasound probe” is previously recited in claim 11, lines 3-4.
Claim 12 recites the limitation "the plurality of sides" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite “the plurality of sides”, therefore it is unclear which sides the applicant is referring to. If the applicant is referring to the “multiple sides” previously recited in claim 12 it is recommended that the applicant uses the same language to describe the same part.
Claim 12 recites the limitation “one or more of the haptic actuators adjacent each side” in line 4. It is unclear to the examiner whether the one or more actuators are attached to each side or if they are next to the side.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 5, 7-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Schneider et al. (US 2017/0181726, hereinafter Schneider).
Regarding claim 1, Schneider teaches (fig. 1) an ultrasound imaging system (10), comprising: 
an ultrasound probe (60) comprising a handle comprising a plurality of haptic actuators (200); and 
a monitor (10B, para. 13, “display subsystem”) comprising a memory (28 and 40) and a processor (44), wherein the processor is communicatively coupled to the ultrasound probe (para. 13, “ultrasound probe 60 is coupled to the acquisition subsystem” and para 15. “the acquisition subsystem 10A are coupled to the display subsystem 10B” by the acquisition system being connected to the display system the ultrasound probe is connected to the display system and therefore connected to the processor)  and configured to: 
determine a current position of the ultrasound probe relative to a target region of interest of a patient (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the target region of interest in order to then calculate the required movement of the ultrasound probe in step 420, the image is being analyzed with an anatomical analytical model, therefore the image is of an anatomical structure within a patient); 
determine whether the current position of the ultrasound probe corresponds to a target position of the ultrasound probe relative to a target region of interest of a patient (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), wherein the target region of interest comprises a target anatomy and a target scan plane (para. 24, lines 7-8, “for an image to be sufficient, the image may be of the desired quality and at the correct field of view” desired quality is being considered to mean, containing the ; and 
output, in response to determining that the current position of the ultrasound probe relative to the target region of interest does not correspond to the target position of the ultrasound probe (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), a control signal to one or more of the haptic actuators of the plurality of haptic actuators (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”), wherein the control signal causes one or more of the haptic actuators (201-208) to activate in an activation pattern indicative of a suggested movement of the ultrasound probe to position the ultrasound probe in the target position (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”), an wherein the control signal causes the activation pattern to modulate in intensity, speed, or both as the ultrasound probe is moved a distance from the target position (para. 20, lines 5-8, “the instructions may be translated into causing vibration at one or more haptic feedback devices 201-208 and/or different vibrational strengths at one or more haptic feedback devices”).
Regarding claim 5, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the haptic actuators comprise vibration motors (para. 19, lines 15-16, “the haptic feedback devices 201-208 may be motors that generate a vibration”).
Regarding claim 7, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the target position of the ultrasound probe comprises a target position and 
Regarding claim 8, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the activation pattern is indicative of one or more suggested movements in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis).
Regarding claim 9, Schneider teaches an ultrasound probe (60), comprising:
a patient-facing surface comprising one or more transducers (70); and 
a handle comprising a plurality of haptic actuators (200), wherein the haptic actuators are configured to actuate in a plurality of actuation patterns to indicate a suggested movement of the handle in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis), and wherein each actuation pattern of the plurality of actuation patterns modulates in intensity, speed, or both as the patient-facing surface of the ultrasound probe is moved a distance from a target position relative to a patient (para. 20, lines 5-8, “the instructions may be translated into causing vibration at one or more haptic feedback devices 201-208 and/or different vibrational strengths at one or more haptic feedback devices”).
(para. 19, lines 1-4, “a haptic apparatus 200 that may be attached to the exterior of the ultrasound probe 60 or integrated inside the enclosure of ultrasound probe 60”) and are arranged in two or more actuation rings axially offset from each other about an axial axis of the ultrasound probe (As shown in annotated Figure 2 below of Schneider, the haptic actuators 201, 203, 205, 207 are arranged in a first ring and haptic actuators 202, 204, 206, 208 are arranged in a second ring, the first and second ring axially offset from each other about an axial axis of the ultrasound probe (i.e. along the Z-axis shown in Figure 2).

    PNG
    media_image1.png
    686
    457
    media_image1.png
    Greyscale

Regarding claim 12, Schneider teaches the ultrasound probe of claim 11, as set forth above, wherein the handle comprises multiple sides disposed about an axial axis of the ultrasound probe and extending away from the patient-facing surface (fig. 2 shows that the handle comprises at least 4 sides that are about the Z-axis which is perpendicular to the object facing surface of the ultrasound probe), and wherein each actuation ring comprises one or more 
wherein each actuation ring comprises one or more of the haptic actuators per side of the ultrasound probe (As shown in annotated Figure 2 above of Schneider, on each side of the rectangular prism, at least one of the haptic actuators for each ring is disposed on a single side).
Regarding claim 13, Schneider teaches the ultrasound probe of claim 9, as set forth above, wherein the actuation patterns communicate suggested movement of the ultrasound probe relative to an X-axis, a Y-axis, and a Z-axis to position the ultrasound probe in the target position relative to the patient, wherein suggested movement relative to the Z-axis comprises suggested compression movement and decompression movement of the ultrasound probe relative to the patient, and wherein compression movement comprises movement of the ultrasound probe toward the patient (Fig. 3, paragraph 21 describes example navigation instructions along each axis).
Regarding claim 14, Schneider teaches the ultrasound probe of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of the ultrasound probe relative to an X-axis, a Y-axis, and a Z-axis to position the ultrasound probe in the desired position (Fig. 3, paragraph 21 describes example navigation instructions along each axis).
Regarding claim 15, Schneider teaches the ultrasound probe of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of the ultrasound probe (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”): relative to (fig. 3 (continued)) an elevation angle (335, 340 and instructions g and h in para. 22. By rotating about the x-axis the probe is increasing or decreasing the angle between the z-axis and y-axis) and an azimuth angle (345, 350 and instructions i and j in para.  to orient a patient-facing surface of the ultrasound probe relative to the patient; or circumferentially about an axial axis (355, 360 and instructions k and l in para. 22. By rotating about the z-axis the probe is circumferentially moving about the axial axis) of the ultrasound probe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view Wanda et al. (US 2010/0324422, hereinafter Wanda).

Schneider does not teach a processor that is configured to receive a patient position via a patient position sensor of the ultrasound imaging system and to determine a coordinate system based at least in part on the patient position.
However, 
Wanda teaches a processor (1000) that is configured to receive a patient position via a patient position sensor (1200) of the ultrasound imaging system and to determine a coordinate system based at least in part on the patient position (fig. 5 and para. 40, lines 7-12, “the following embodiment may be practiced using an object coordinate system (patient coordinate system) as the reference coordinate system by regarding an object (patient) as a rigid body. In this case, the position and orientation measuring unit 1200 also measures the position and orientation of the object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have a processor that is configured to receive a patient position via a patient position sensor of the ultrasound imaging system and to determine a coordinate system based at least in part on the patient position. One of ordinary skill in the art would have been motivated to make this modification in order to define a universal coordinate system for both the region of interest of the patient and the ultrasound probe, as recognized by Wanda.
Regarding claim 3, modified Schneider teaches the ultrasound imaging system of claim 2, as set forth above, wherein the processor is configured to determine whether the current position of the ultrasound probe corresponds to the target position (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the . 
Modified Schneider does not teach determining the position of the ultrasound probe in the determined coordinate system of claim 2.
However,
Wanda teaches determining the position of the ultrasound probe in the determined coordinate system of claim 2 (para. 45, lines 1-5, “the position and orientation acquisition unit 1020 acquires, from the position and orientation measuring unit 1200, position and orientation information representing the position and orientation of the probe of the imaging unit 1100 on the reference coordinate system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by modified Schneider to determine the position of the ultrasound probe in the reference coordinate system. One of ordinary skill in the art would have been motivated to make this modification to properly align the position of the ultrasound probe with the position and orientation of the targeted region of interest of the patient, as recognized by Wanda.
Regarding claim 4, modified Schneider teaches the ultrasound imaging system of claim 2, as set forth above. Wanda further teaches the patient position sensor comprises one or more of cameras, contact sensors, weight sensors, and ultrasound probe comprising integrated position tracking, ultrasound image data from the ultrasound probe, or any combination thereof (para. 39, lines 9-12, “as the position and orientation measuring unit 1200, a sensor of any type such as a magnetic sensor, mechanical sensor, or optical sensor is usable”).
See motivation in claim 2 above. 
6 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Aase et al. (US 2016/0106381, as cited in the Applicant’s 08/23/2018 IDS, hereinafter Aase).
Regarding claim 6, Schneider teaches the ultrasound imaging system of claim 1, as set forth above.
Schneider does not teach haptic actuators that comprise motion actuators, electrodes, or deformable fluid filled chambers.
However, 
Aase teaches haptic actuators that comprise motion actuators, electrodes, or deformable fluid filled chambers (para. 28, lines 5-9, “tactile indicator 30 comprises a two-dimensional array, a row or matrix of projections, pins, rods or bumps that are selectively raised and lowered to different heights above the underlying substrate or surface of probe 24” this is an example of motion actuators. Also, para. 58, lines 1-4, “tactile layer 846 comprises a layer, film or membrane of material configured to resiliently deform and bulge through an above opening 860 in cover layer 849 to form and provide tactile portions 837”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have haptic actuators that comprise motion actuators, electrodes, or deformable fluid filled chambers. One of ordinary skill in the art would have been motivated to make this modification as an alternative form of haptic feedback other than using vibration motors, as recognized by Aase.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Shinohara (US 2011/0224550, hereinafter Shinohara)

Schneider does not teach an ultrasound probe comprising a probe position sensor configured to measure a position of the ultrasound probe relative to the patient.
However, 
Shinohara teaches an ultrasound probe (1) comprising a probe position sensor (9) configured to measure a position of the ultrasound probe relative to the patient (para. 10, lines 5-7, “detect the position and inclination of a position sensor with respect to the object, the position sensor being mounted on the ultrasound probe” the object being the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe disclosed by Schneider to have an ultrasound probe comprising a probe position sensor configured to measure a position of the ultrasound probe relative to the patient. One of ordinary skill in the art would have been motivated to make this modification to know the position of the ultrasound probe on the patient, as recognized by Shinohara.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bjaerum (US 2017/0086785, as stated in the Applicant’s 08/23/2018 IDS, hereinafter Bjaerum).
Regarding claim 17, Schneider teaches a method, comprising: 
determining, via the processor, a target imaging position of the ultrasound probe based at least in part on the target region of interest and the target scan plane (para. 24, lines 12-14, “the tracking processor 42 calculates the required movement of the ultrasound probe 60 to acquire the desired image 420”); 
determining, via the processor, a current position of the ultrasound probe relative to the target region of interest, the desired scan plane, or both (410 in fig. 4, para. 24, when determining ; 
determining, via the processor, whether the current position of the ultrasound probe corresponds to the target imaging position of the ultrasound probe (para. 24, lines 10-12, “the anatomical model 40 determines that the image is insufficient”);  and 
outputting, via the processor, in response to determining that the current position of the ultrasound probe relative to the target region of interest, the target scan plane, or both, does not correspond to the target position of the ultrasound (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), a control signal to a plurality of haptic actuators disposed on a handle of the ultrasound probe (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”), wherein the control signal causes one or more of the haptic actuators (201-208) to actuate in an actuation pattern indicative of a suggested movement of the ultrasound probe (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”), and wherein the haptic actuators comprise vibration actuators (para. 19, lines 15-16, “the haptic feedback devices 201-208 may be motors that generate a vibration”), and, wherein the actuation pattern comprises a plurality of actuation patterns each indicative of a respective suggested movement of the ultrasound probe in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis), and wherein the plurality of actuation patterns modulate in intensity, speed, or both as the ultrasound probe is moved a distance from the target imaging  (para. 20, lines 5-8, “the instructions may be translated into causing vibration at one or more haptic feedback devices 201-208 and/or different vibrational strengths at one or more haptic feedback devices”).
Schneider does not teach receiving, via a processor, a target region of interest of a patient to be imaged via an ultrasound probe of an ultrasound imaging system and a target scan plane of the target region of interest.
However, 
Bjaerum teaches receiving, via a processor, a target region of interest of a patient to be imaged via an ultrasound probe of an ultrasound imaging system and a target scan plane of the target region of interest (para. 25, lines 1-4, “method 200 begins at 202, where the ultrasound system receives user inputs and determines a desired region of interest (ROI) (i.e., anatomical structure to be imaged) and scan plane”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Schneider to have received a target region of interest of a patient to be imaged via an ultrasound probe of an ultrasound imaging system and a target scan plane of the target region of interest. One of ordinary skill in the art would have been motivated to make this modification so that it could retrieve from its memory reference images and coordinates to compare the ultrasound imaging data acquired by the probe to determine if it an image of the desired area, as recognized by Bjaerum.
	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bjaerum as applied to claim 17 above, and further in view of Wanda.
Regarding claim 18, modified Schneider teaches the method of claim 17, as set forth above. 

However, 
Wanda teaches determining, via the processor, a position of the patient relative to the ultrasound imaging system (para. 40, lines 10-12, “the position and orientation measuring unit 1200 also measured the position and orientation of the object” the object being the patient); and 
determining, via the processor, a patient-centric coordinate system based at least in part on the position of the patient (para. 40, lines 7-10, “the following embodiment may be practiced using an object coordinate system (patient coordinate system) as the reference coordinate system by regarding and object (patient) as a rigid body”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Schneider to determine, via the processor, a position of the patient relative to the ultrasound imaging system; and determining, via the processor, a patient-centric coordinate system based at least in part on the position of the patient. One of ordinary skill in the art would have been motivated to make this modification in order to define a universal coordinate system for both the region of interest of the patient and the ultrasound probe, as recognized by Wanda.
Regarding claim 19, modified Schneider teaches the method of claim 18, as set forth above, and determining if current location of the ultrasound probe corresponds to the target imaging position of the ultrasound probe (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the target region of interest in order to then calculate the required movement of the ultrasound probe in step 420).

However, 
Wanda teaches determining the position of the ultrasound probe in the patient –centric coordinate system (para. 45, lines 1-5, “the position and orientation acquisition unit 1020 acquires, from the position and orientation measuring unit 1200, position and orientation information representing the position and orientation of the probe of the imaging unit 1100 on the reference coordinate system”).
See motivation in claim 3 above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Cohn (US 2017/0278051).
	Regarding claim 21, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the activation pattern comprises a plurality of activation patterns each indicative of a respective suggested movement of the ultrasound probe in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis).
	Schneider does not teach a first repeating sequence of long and short pulses to indicate movement of the ultrasound probe toward the patient and a second repeating sequence of long and short pulses different from the first repeating sequence to indicate movement of the ultrasound probe away from the patient.
	However, 
	Cohn teaches a sequence of long and short pulses (para. 33, lines 11-12, “haptic feedback with different durations (e.g., long versus short pulses)” to assist the user in knowing how far the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have a sequence of long and short pulses to assist the user in knowing how far the ultrasonic unit is away from the desired location. One of ordinary skill in the art would have been motivated to make this modification in order to aid the user in more accurately guiding the probe, as recognized by Cohn.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Weber et al., (“Evaluation of a Vibrotactile Feedback Device for Spatial Guidance”, hereinafter Weber).
Regarding claim 22, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the activation pattern comprises a plurality of activation patterns each indicative of a respective suggested movement of the ultrasound probe in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis), and wherein the plurality of activation patterns comprises a first vibration pattern to indicate rotational movement of the ultrasound probe about an axial axis of the ultrasound probe in a first direction and a second vibration pattern opposite the first circular vibration pattern to indicate rotational movement of the ultrasound probe about the axial axis in a second direction opposite the first direction (para. 22 describes the vibrational patterns that tell the sonographer to rotate the ultrasound probe).
Schneider does not teach that the first vibration pattern and second vibration pattern are circular patterns.
However, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have the patterns instructing the user to rotate be circular patterns. One of ordinary skill in the art would have been motivated to make this modification in order to more accurately describe to the user the desired motion of the ultrasound probe, as recognized by Weber.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793